internal_revenue_service number release date index number ---------------------------- ---------------------------------------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number -------------------- refer reply to cc ita b07 plr-115155-18 date date legend p x y z taxable_year firm date1 date2 dear -------- ---------------------------------------------------- ----------------------------------------------------- --------------------------------------- -------------------------------------------------- ------------------------------------------------ ---------------------- ----------------------- ------------------------ this letter responds to a letter dated date submitted by your representative on behalf of p x y and z collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_59 of the internal_revenue_code to deduct research_and_experimental_expenditures described in sec_174 paid_or_incurred by taxpayer in the taxable_year over a 10-year period and to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year all references in this letter to sec_168 are treated as a reference to sec_168 as in effect i prior to amendment by of the tax cuts and jobs_act pub_l_no 131_stat_2054 date tcja and ii after amendment by sec_143 of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date the amendments made to sec_168 by sec_143 of the path act generally are effective for property placed_in_service after date see plr-115155-18 sec_143 of the path act the amendments made to sec_168 by the tcja generally are effective for qualified_property acquired and placed_in_service after date see h of the tcja taxpayer represents that the facts are as follows facts p is the common parent of an affiliated_group_of_corporations that includes x y and z and that files consolidated federal_income_tax returns on a fiscal_year basis taxpayer uses the overall accrual_method of accounting for the taxable_year taxpayer planned to make the election to deduct research_and_experimental_expenditures paid_or_incurred by taxpayer in the taxable_year over a 10-year period under sec_59 and to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in that taxable_year p engaged firm to prepare its consolidated federal_income_tax return for the taxable_year the due_date with extension of p’s consolidated federal_income_tax return for the taxable_year was date1 taxpayer relied on firm to prepare and timely file p’s consolidated federal_income_tax return for the taxable_year the consolidated federal_income_tax return for the taxable_year included an election statement for taxpayer to make an election under sec_59 to deduct qualified_research_and_experimental_expenditures and an election under sec_168 to forgo the additional_first-year_depreciation for all classes of property placed_in_service during the taxable_year due to an inadvertent error that occurred in transmitting the return electronically firm did not timely e-file p’s consolidated federal_income_tax return including the election statements the return was instead filed late on date2 because taxpayer did not timely file its federal tax_return for the taxable_year taxpayer failed to make the elections under sec_168 and sec_59 rulings requested accordingly taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_59 to deduct research_and_experimental_expenditures described in sec_174 paid_or_incurred by taxpayer in the taxable_year over a 10-year period and to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year plr-115155-18 law and analysis for amounts paid_or_incurred in taxable years beginning prior to sec_174 provides in general that a taxpayer may treat research_and_experimental_expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated are allowed as a deduction sec_59 allows a taxpayer in general to deduct ratably over the 10-year period any qualified_expenditure to which an election under sec_59 applies beginning with the taxable_year in which such expenditure was made sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_174 relating to research_and_experimental_expenditures sec_1_59-1 of the income_tax regulations prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins and include certain required information sec_168 allows in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property placed_in_service by the taxpayer before january or january for qualified_property described in sec_168 or sec_168 sec_168 allows a taxpayer to elect out of additional first year depreciation for any class of property placed_in_service during a taxable_year section dollar_figure of revproc_2017_33 2017_19_irb_1236 provides guidance regarding the election under sec_168 not to deduct the additional first year depreciation the sec_168 election sec_4 of revproc_2017_33 provides that the rules for making the sec_168 election are similar to the rules for making the election under sec_168 as in effect before the enactment of the path act as a result the sec_168 election applies to all qualified_property that is the same class of property and placed_in_service in the same taxable_year sec_4 of rev_proc plr-115155-18 provides that rules generally similar to the rules in sec_1_168_k_-1 and apply for purposes of sec_168 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for a taxable_year beginning in provide that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government taxpayer has represented that in requesting an extension of time to make a separate late election under sec_59 and sec_168 for the taxable_year it acted reasonably and in good_faith and further there is no prejudice to the interest of the government conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time to make an election under sec_59 to deduct ratably over a 10-year period research_and_experimental_expenditures described in sec_174 paid_or_incurred for taxable_year and to make an election under sec_168 to forgo additional first year depreciation for all classes of qualified_property placed_in_service during the taxable_year in this regard we will consider both of these elections plr-115155-18 made by p for itself x y and z on p’s consolidated federal_income_tax return for the taxable_year filed on date2 to be timely made except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above including other subsections of sec_168 in particular we express or imply no opinion on whether taxpayer satisfies the requirements of sec_59 and the regulations thereunder or whether the expenditures at issue are research_and_experimental_expenditures under sec_174 or whether the amounts of the research_and_experimental_expenditures at issue are correct furthermore we express or imply no opinion on whether any item of depreciable_property placed_in_service by taxpayer during taxable_year is eligible for the additional first year depreciation deduction the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely deena devereux senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
